NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ANDREW J. MOLIVER,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-4891
                                             )
STEVEN H. SEROTTE,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Linda R. Allan, Judge

Andrew J. Moliver, pro se.

Caitlin C. Szematowicz and Rachel Drude-
Tomori of Battaglia, Ross, Dicus & McQuaid,
P.A., St. Petersburg, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, MORRIS, and ATKINSON, JJ., Concur.